Title: To George Washington from Brigadier General William Woodford, 6 November 1779
From: Woodford, William
To: Washington, George


        
          Dear Genl
          Camp. Haverstraw [N.Y.] Novr 6th 1779.
        
        Knowing that Genl Sullivan & his Troops were in the Neighbourhood of Suffrans, I sent your Excellencies Letter immediately to him—allso the one for Genl Wayne—the inclosed came by return of the Horse Man.
        I moved the Division to the high Ground below Haverstraw Forge, about four Miles from the point.
        The Engineer informs me he cannot imploy any of my Men till Tomorrow or next Day, when I shall send the Number required; two Hundred Men are now imploy’d in makeing Fascines &c. We have no State Clothier come up—Qur Master Terry will apply for the Blankets for the Division, & bring them down.
        I have some business at West point, with your Excellencies permission, I would be glad to come up the first of next week—I am with great Respect Your Excellencies Most Obedt humble Servt
        
          Wm Woodford
        
      